Citation Nr: 1456741	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  08-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to June 1992.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In May 2008, the Veteran testified during a hearing conducted by video conference before the undersigned.  A transcript of the hearing is of record.

In a January 2009 decision, the Board, in pertinent part, denied the Veteran's claim.  

The Veteran appealed the Board's January 2009 decision to the United States Court of Appeals for Veterans Claims (court).  Pursuant to a Joint Motion for Remand between the Veteran and the VA General Counsel, the court vacated the Board's decision, in part, and remanded the matter for re-adjudication.

In April 2010, the Board remanded the Veteran's case to the Agency for Original Jurisdiction (AOJ) for additional development.  In a June 2012 decision, the Board granted service connection for bilateral hearing loss.  A June 2012 rating decision effectuated the Board's decision and assigned an initial 10 percent disability rating for bilateral hearing loss, effective May 2006.  The Veteran perfected an appeal as to the initially assigned rating.

Also in June 2012, the Board, in pertinent part, remanded the claim for service connection for a bilateral eye disability to the AOJ for further development.

In an April 2014 decision, the Board dismissed the Veteran's claim for an increased initial rating for bilateral hearing loss, and denied service connection for headache and bilateral foot disorders, and an acquired psychiatric disorder, including posttraumatic stress disorder.  At that time, the Board remanded the Veteran's claim regarding a bilateral eye disability to the AOJ for further development.  

In an August 2014 statement, the Veteran raised a claim for an increased rating for bilateral hearing loss.  The matter is referred to the AOJ for appropriate development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An August 2012 VA examination report reflects the examiner's impression of a refractive effort of both eyes and a congenital ptosis of the left eye that did not interfere with visual function.  Service connection is possible for congenital or developmental diseases, but not congenital or developmental defects.  Quirin v. Shinseki, 22 Vet. App. 390 (2009).  Recent case law emphasizes the need to obtain opinions as to whether congenital conditions are defects or diseases.  O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  If a disease, an opinion would be needed as to whether the ptosis is related to service.  

Given the Federal Circuit's holding, an addendum opinion is needed to clarify if the Veteran's left eye congenital ptosis is a congenital defect or disease.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claims file and a copy of this remand to the ophthalmologist who performed the August 2012 VA examination, or another similarly qualified ophthalmologist (not an optometrist or optician) for an opinion.  A clinical examination should be scheduled if deemed necessary by the physician-examiner.  The examiner is requested to address the following:

Provide an opinion as to whether the left eye ptosis diagnosed in August 2012, is a congenital defect (static and incapable of change); disease (capable of worsening); or disability.

If the identified disorder is a congenital disease, or disability, was initially manifested in service; permanently increased in severity; or is otherwise the result of a disease or injury in service.

The examiner must provide reasons for each opinion. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The absence of evidence of treatment for eye problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner is unavailable, the Veteran should be afforded a new examination or opinion.

2.  If the claim on appeal remains denied, the AOJ should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order. 

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim. 38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




